Citation Nr: 1503083	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right wrist disability.

2.  Entitlement to an initial compensable rating for right foot hallux valgus.

3.  Entitlement to service connection for pes planus of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1984 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial compensable rating for right foot hallux valgus and entitlement to service connection for pes planus of the right foot are addressed in the REMAND portion of the decision and below and are REMANDED in part to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied entitlement to service connection for a right wrist disability; this decision was not appealed and became final.

2.  Evidence added to the record since January 2004 is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right wrist disability.



CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a right wrist disability, is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2014)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right wrist disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA.  In regard to the Veteran's claim for a right wrist disability, a September 2010 letter, sent prior to the initial unfavorable decision issued in February 2011, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  At that time, the Veteran was advised that his claim for service connection for a right wrist disability was previously denied in January 2004 as there was no evidence of a chronic disability.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service medical records or providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The VA will provide Veterans attempting to reopen a previously denied claim with assistance such as procuring service medical records, obtaining records in the custody of a Federal agency and private records identified by the Veteran.  However, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  Id. 

In this case, the Veteran's service treatment records (STRs) and his post-service VA treatment records are of record.  The Veteran did not identify any additional, outstanding records that have not been obtained.  Additionally, as the Veteran's claim is not reopened, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

New & Material Evidence Claim

The Veteran's claim of entitlement to service connection for a right wrist disability was initially denied in a January 2004 rating decision.  At that time, the RO considered the Veteran's service treatment records.  The RO determined that the Veteran's only reported right wrist problem in service was a ganglion cyst diagnosed at separation.  No chronic disability was noted.  The RO noted that the Veteran had failed to respond to a request for further evidence. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 2004, the Veteran was advised of the denial for service connection for his right wrist disability and his appellate rights.  No further communication regarding his claim was received until November 2008 when VA received his application to reopen the claim.  Therefore, the January 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right wrist disability was received prior to the expiration of the appeal period stemming from the January 2004 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In March 2009, the RO denied the Veteran's claim to reopen the right wrist disability, finding that although the Veteran had submitted his VA treatment records, no new or material evidence had been submitted.  The Veteran filed a Notice of Disagreement (NOD) in April 2009.  A Statement of the Case (SOC) was issued in October 2009.  No further communication regarding the claim was received until April 2010, when the Veteran filed an untimely appeal that became the present claim to reopen the issues of service connection for the right wrist disability and a bilateral foot disability based on new and material evidence.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Evidence received since January 2004 includes the Veteran's statements and VA treatment records from the Hampton, Virginia, VA Medical Center (VAMC) dating through August 2014.  The Veteran also has submitted the results of a November 2014 magnetic resonance imaging (MRI) of his right wrist.  The Board finds that such evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right wrist disability.

The Board again notes that the Veteran's claim previously was denied because there was no evidence that his right wrist disability was caused by his military service.  The newly received evidence likewise fails to demonstrate a relationship between the Veteran's right wrist disability and his military service.  The additional post-service VA treatment records and MRI results only document the Veteran's current diagnosis and treatment of right wrist pain.  They show a diagnosis of ankylosis of the right wrist as well as complaints of and treatment for pain in the wrist. Such records do not address the onset or etiology of such disorder.  Moreover, the Veteran's statements received in connection with his current application to reopen his previously denied claim merely reiterate his request for service connection for the wrist disability or state that his VAMC treatment records should be considered.  The Veteran did not explain why or how the VAMC records are new and material.  He also did not offer any statements addressing the onset or etiology of his wrist disability.  Consequently, his recent statements are cumulative and redundant of the evidence previously considered.  In other words, the newly received evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right wrist disability.  In summary, the Board finds that, as new and material evidence has not been received, the previously denied claim of service connection for a right wrist disability is not reopened.

ORDER

As new and material evidence has not been received, the previously claim of entitlement to service connection for a right wrist disability is not reopened.


REMAND

The Veteran contends that his service-connected right foot hallux valgus is more disabling than initially evaluated.  He also contends that he experiences pes planus of the right foot that is related to active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

In a November 2010 rating decision, the RO declined to reopen the Veteran's 2004 claim for a bilateral foot disability, to include pes planus.  In December 2010, the Veteran submitted evidence from his doctor concerning his right foot hallux valgus and asked for reconsideration of the issue.  In February 2011, the RO granted service connection for the Veteran's right foot hallux valgus and assigned an initial noncompensable rating.  The issue of pes planus was not considered by the RO.  In March 2011, the Veteran submitted an NOD concerning the disability rating.  In February 2012, he was granted service connection for hallux valgus and pes planus of the left foot.  The Veteran then submitted letters in March and May 2012 claiming his non service-connected right foot was worse than his service-connected left foot.  

The RO issued a SOC in May 2012 addressing only service connection for hallux valgus of the right foot.  In June 2012, the Veteran elected to have a Decision Review Officer (DRO) review his appeal of what he indicated was hallux valgus and pes planus in his right foot.  In July 2012, the Veteran appealed to the Board, noting the existence of chronic foot pain and the diagnosis of pes planus.  In August 2013, he submitted a statement to the Board indicating that his appeal was meant to address both hallux valgus and pes planus in his right foot.  In December 2013, the Veteran submitted a statement asking to file a new claim for pes planus of the right foot. 

The Veteran has made it clear through correspondence with VA that his appeal of the February 2011 rating decision was intended to address service connection for pes planus of the right foot in addition to a higher initial rating for service-connected right foot hallux valgus.  As both the appeal of the initial rating for service-connected hallux valgus and the service connection claim for pes planus of the right foot concern the same framework of facts, the Board concludes that these issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the Board will defer adjudication of the claim for an initial compensable rating for service-connected hallux pending adjudication of the claim of service connection for pes planus of the right foot.

Additionally, in October 2011, the Veteran was afforded a VA foot examination.  Unfortunately, the October 2011 VA examiner only was asked to examine the Veteran's left foot and provide an opinion as to the disability of his pes planus in that foot.  The Veteran's right foot received a cursory examination but was not addressed in the medical opinion provided.

The Board finds the October 2011 examination to be inadequate.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    Additionally, new evidence submitted by the Veteran, in the form of a November 2011 medical opinion from Dr. A.O., has been associated with the record since the October 2011 VA examination.  For these reasons, the Board finds that, on remand, the Veteran should be scheduled for a new VA medical opinion to determine the current nature and etiology of the Veteran's right foot disability/ies.  Id.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected right foot hallux valgus and/or for pes planus of the right foot since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected right foot hallux valgus and the nature and etiology of his pes planus of the right foot.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all right foot disabilities, to include hallux valgus and/or pes planus, currently experienced by the Veteran, if possible.  

With respect to any right foot disability other than service-connected hallux valgus, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability clearly and unmistakably existed prior to service and, if so, whether such disability clearly and unmistakably was aggravated (permanently worsened) during service.  If there is no clear and unmistakable evidence that a right foot disability other than hallux valgus existed prior to service, then the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is related to active service or any incident of service.

With respect to the Veteran's service-connected right foot hallux valgus, the examiner is asked to determine if this disability is manifested by symptomatology equivalent to the amputation of the great toe or if it has been operated with resection of the metatarsal head. 

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


